Citation Nr: 0607906	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for unresectable colon 
cancer, status post colostomy, for accrued benefits purposes 
only.

2.  Entitlement to service connection for bilateral knee 
disability for accrued benefits purposes only.

3.  Entitlement to service connection for history of chronic 
stomach pain for accrued benefits purposes only.

4.  Service connection for cause of the veteran's death.

5.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.

 ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  The veteran died in December 2002.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Board first considered this appeal 
in June 2004 and determined that additional development was 
required.  The matter was remanded and the RO performed all 
requested development.  The issues on appeal remain denied 
and are properly returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Colon cancer did not begin during service or as a 
consequence of service and was not diagnosed within one year 
of the veteran's discharge from service.  

3.  The veteran was not diagnosed as having a chronic knee 
disability.

4.  The veteran was not diagnosed as having a disability 
related to chronic stomach pain.

5.  The veteran was not service-connected for any disease or 
injury incurred in or aggravated by active service, and the 
veteran was not entitled to any VA accrued but unpaid 
benefits at the time of his death.

6.  The veteran died in December 2002 of multiple organ 
failure and metastatic colon cancer, with non-insulin-
dependent diabetes as a contributing condition.

7.  The veteran did not have a total disability rating at any 
point during his life.

8.  A service-connected disability was neither the principal 
nor a contributory cause of the veteran's death.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2005).

2.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  Chronic stomach pain was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  Criteria for payment of accrued benefits have not been 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).

5.  Criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).

6.  Criteria for entitlement to DIC benefits have not been 
met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in March 2003, June 2004, and March 2005, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete her claims, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
appellant to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA did not provide the 
appellant VCAA notice prior to the initial January 2003 AOJ 
decision on appeal; however, the RO provided notice in March 
2003, June 2004, and March 2005 and reconsidered the claim in 
June 2003 and November 2005.  In Pelegrini, the Court stated 
that its decision did not void or nullify AOJ actions or 
decisions in which VCAA notice was not provided prior to the 
AOJ decision, but merely required that appellants receive 
VCAA-content-complying notice.  In this case, the Board finds 
that the appellant was not prejudiced by the post-AOJ 
decision notice because she was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate her claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence and 
affording her an opportunity to testify before an RO hearing 
officer and/or the Board, even though she declined to do so.  
The RO attempted to recover the veteran's complete service 
medical records in April 2001, but in August 2001, the 
National Personnel Records Center (NPRC) indicated that there 
were no additional service medical records available for the 
veteran.  The NPRC noted that additional medical records may 
have been destroyed in a fire at an NPRC facility in 1973.  
There is no evidence suggesting that those records are 
available from an alternate source.  Therefore, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Accrued Benefits 

Qualified survivors may receive monetary benefits to which a 
deceased veteran was entitled for service-connected 
disabilities rated prior to the veteran's death or rated 
based on evidence of record at the time of the veteran's 
death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  
Although veterans' claims do not survive their deaths, the 
provisions of 38 U.S.C.A. § 5121 set forth a procedure for a 
qualified survivor to carry on a deceased veteran's claim for 
VA benefits by submitting an application for accrued benefits 
within one year of the veteran's death.  See Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  The claim for accrued 
benefits filed by a survivor is separate from a claim for 
service connection filed by the veteran prior to his death, 
but the accrued benefits claim is derivative of the veteran's 
claim and is continued from the same procedural point.  See 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).

The veteran filed an application for compensation for colon 
cancer in March 2001 and a knee disability and chronic 
stomach pain in April 2002.  In an October 2002 rating 
decision, the RO deferred the issues of service connection 
for chronic stomach pain and a knee disability.  The veteran 
passed away in December 2002.  The appellant submitted an 
application for accrued benefits in January 2003.
 
Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that symptomatology relates to a current 
condition.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

I.  Colon cancer

In June 1999, a biopsy performed at a VA hospital revealed 
invasive and ulcerated well-differentiated adenocarcinoma in 
the veteran's colon.  The veteran was treated with 
chemotherapy and radiation.  In November 1999, surgeons 
performed a failed resection of the tumors and diagnosed 
progressive, unresectable rectal cancer.  Subsequent 
palliative chemotherapy failed, and the veteran declined 
further therapy.  The veteran died in December 2002 of 
multiple organ failure and metastatic colon cancer.   Neither 
the veteran nor the appellant identified an in-service injury 
or disease that potentially resulted in colon cancer.

Malignant tumors are classified as a chronic disease under 38 
C.F.R. § 3.309(a).  Service connection may be granted for the 
conditions listed in that regulation if the veteran displays 
symptoms of a chronic condition to a degree of ten percent or 
more within one year of discharge, even if there is not 
otherwise evidence that the disease was incurred in or 
aggravated by service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  The presumption will not apply in this case 
because there is no diagnosis of colon cancer within one year 
of the veteran's 1946 discharge from service; the veteran's 
medical records do not contain a diagnosis of colon cancer 
until 1999.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Furthermore, no medical opinion of record relates colon 
cancer to the veteran's period of service.  No medical 
evidence indicates that cancer is attributable to diseases or 
injuries incurred in or aggravated by active service, and 
neither the veteran nor the appellant identified a potential 
service-related cause or origin of colon cancer.  The veteran 
did not exhibit symptoms of and was not diagnosed as having 
colon cancer until over fifty years after his discharge from 
service.  Because there is no evidence of a nexus between 
colon cancer and the veteran's period of service, service 
connection for colon cancer must be denied.  Therefore, no 
compensation benefits for colon cancer were accrued but 
unpaid to the veteran at the time of his death, and the 
appellant is not entitled to accrued benefits.  

II.  Bilateral knee disability

The veteran alleged that he injured his knee in March 1944 
when he fell from a moving truck and was forced to flee to 
evade Japanese soldiers.  He maintained that he was 
disoriented because of the fall and, as a consequence, ran 
into a large stone and dislocated his knee.  He stated that 
he was hospitalized for three weeks as a result of the 
accident.  Neither the veteran nor the appellant indicate 
that the veteran experienced any knee problems or knee pain 
after his discharge from service.

The veteran's treatment records note that, during treatment 
for colon cancer, hypoglycemia, anemia, diabetes, 
hypertension, and atherosclerotic cardiovascular disease, the 
veteran complain of an unsteady gait, generalized weakness, 
and difficulty ambulating.

The Board notes that VA was unable to recover the veteran's 
complete service medical records.  Therefore, for the 
purposes of this appeal only, the Board presumes the truth of 
the veteran's allegations related to his in-service knee 
injury.  
Nevertheless, the Board finds no basis for entitlement to 
service connection because the evidence contains no 
indication that the veteran complained of or exhibited any 
permanent knee disability as a result of the injury.  Medical 
records indicate that the veteran complained of generalized 
weakness and difficulty moving, but there is no record of 
complaints or diagnoses specific to the veteran's knees.  
Because there is no evidence that the veteran sustained a 
permanent knee injury, service connection for a bilateral 
knee disability must be denied.  Therefore, no compensation 
benefits for colon cancer were accrued but unpaid to the 
veteran at the time of his death, and the appellant is not 
entitled to accrued benefits.

III.  Chronic stomach pain

The veteran alleged that he was hospitalized for six days in 
1944 after his entire unit was poisoned by an unknown source.  
The veteran's wife states that the veteran experienced 
chronic stomach pain, digestive problems, recurrent nausea, 
and episodes of vomiting from the time of that incident until 
his death in 2002.  

The veteran's treatment records indicate that the veteran 
infrequently complained of abdominal pain, nausea, and/or 
vomiting during treatment related to colon cancer.  In July 
2002, the veteran stated that he experienced pain in his 
stomach and colon area at a level of seven out of ten on a 
scale of one to ten, with ten being the highest.  Physicians 
alternatively attributed pain to the veteran's cancer and 
hypoglycemia treatment.  Physicians did not identify a 
specific stomach disease.

Because VA was unable to recover the veteran's complete 
service medical records, the Board presumes the truth of the 
veteran's allegations related to in-service poisoning for the 
purposes of this appeal only.  Nonetheless, no medical 
evidence of record indicates that physicians ever diagnosed 
any stomach disease or related the veteran's stomach pain to 
a service-related disease or injury.  Although the veteran 
and the appellant are competent to describe the veteran's in-
service injury and subsequent symptoms, they lack the medical 
expertise necessary to identify the etiology of the veteran's 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (noting that lay witnesses cannot establish medical 
causation or provide medical diagnoses); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. Brown, 13 Vet. App. 282 (1999).  Because there is no 
evidence of a stomach disability related to service, service 
connection for chronic stomach pain must be denied.  
Therefore, no compensation benefits for chronic stomach pain 
were accrued but unpaid to the veteran at the time of his 
death, and the appellant is not entitled to accrued benefits.

Cause of Death 

The appellant alleges that the veteran sustained injuries in 
service that subsequently caused chronic stomach pain, a knee 
disability, colon cancer, migraines, and mental problems.  
She averred that the veteran experienced consistent, 
debilitating mental and physical pain from the time of his 
discharge until his death, which interfered with his daily 
activities and personal relationships.  

Physicians diagnosed progressive, unresectable rectal cancer 
in 1999, and the veteran was treated for colon cancer until 
his death in 2002.  During that period, the veteran was also 
treated for non-insulin-dependent diabetes, which was 
diagnosed in 1999.  The veteran also complained of stomach 
pain, headaches, and generalized weakness.  The veteran's 
cause of death was multiple organ failure and metastatic 
colon cancer.  Other significant conditions contributing to 
death included non-insulin-dependent diabetes.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
cause of death.  See 38 C.F.R. § 3.312.  A disability is the 
principal cause of death if it was etiologically related to 
the death or was the immediate or underlying cause of death.  
See 38 C.F.R. § 3.312(b). A disability is a contributory 
cause of death if it contributed substantially or materially 
to the cause of death, combined to cause death, or aided or 
lent assistance to producing death.  See 38 C.F.R. § 
3.312(c).  

No evidence indicates that a service-connected disability 
caused or contributed to the veteran's death.  Neither colon 
cancer nor diabetes was diagnosed until 1999, and there is no 
medical evidence establishing a nexus between those 
conditions and the veteran's period of service.  There is no 
medical evidence that migraines, stomach pain, knee 
disabilities, or mental disorders contributed to the 
veteran's death.  In fact, there is no medical evidence of 
neurologic or psychiatric impairments, stomach disease, or a 
knee disability.  Furthermore, there is no evidence that 
those complaints are related to service, and the veteran did 
not claim service connection for migraines or a mental 
disability.  Consequently, the Board finds that a service-
connected disability was neither the principal nor a 
contributory cause of the veteran's death, and service 
connection for the cause of the veteran's death is denied.

Dependency and Indemnity Compensation 

DIC may be awarded to a veteran's eligible survivors for 
death resulting from a service-connected disability.  See 38 
U.S.C.A. § 1310.  An award of DIC benefits based on service 
connection for cause of death is therefore predicated upon an 
adjudicatory finding that service connection for the cause of 
the veteran's death is warranted.  Because no contributing 
condition of the veteran's death was related to a service-
connected disability, the Board finds that the appellant is 
not entitled to DIC benefits based on service connection for 
cause of the veteran's death.
 
If the veteran's death is not due to a service-connected 
disability, a surviving spouse may still be entitled to DIC 
benefits if:  the veteran was in receipt of compensation at a 
total disability rating for 10 consecutive years preceding 
death; the veteran was continuously rated totally disabled 
for a period of 5 years from the date of discharge or other 
release from active duty to the date of his death; or if the 
veteran would have been entitled to receive a total 
disability rating but for clear and unmistakable error in 
previous a decision.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22.  The appellant is not entitled to DIC on this basis 
because the veteran did not have any service-connected 
disabilities that would entitle him to a total disability 
rating.  Therefore, entitlement to DIC must be denied.




ORDER

Service connection for colon cancer is denied for accrued 
benefits purposes only.

Service connection for a bilateral knee disability is denied 
for accrued benefits purposes only.

Service connection for a history of chronic stomach pain is 
denied for accrued benefits purposes only.

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


